DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second air-through hole”, recited in claims 3 and 10, must be shown or the feature(s) canceled from the claim(s).  Regarding the limitation, “The second air-through hole”; the limitation is further described in the specification as “The casing 110 may have a first air-through hole 110 a and a second air-through hole 110 b formed therein.” [0087-0089]. The specification discloses that the second air-through hole is shown in FIG.5-6, however the feature is missing from the drawings. Similar issues are present throughout the disclosure (please see specification objection). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “humidification and dehumidification device” (Claims 1-4 and 7, described in P[0013-0014]). The recitation of “humidification and dehumidification device” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation humidification and dehumidification device is further defined within the present application as include a rotor with the adsorbent coated on the surface that rotates in a certain direction, the rotor including a first portion located inside the supply air duct and a second portion located outside the supply air duct, wherein the first and second portions vary in position as the rotor rotates, and may further include a casing that accommodates the second portion therein and has a first air-through hole and a second air-through hole formed therein, with a flow path of air passing through the second portion between the first and second air-through holes [0013-0014]. Therefore, “humidification and dehumidification device” is being interpreted under 112(f) and further understood as an adsorbent surface that rotates between two sections, wherein a first section is disposed within a supply air duct and a second portion is disposed outside of the supply air duct, further including a housing/casing configured to allow an air flow to pass between an inlet and an outlet of the second portion, or equivalence thereof. 
“a guiding member” (Claims 7-9, described in P[0078, 0091-0097]). The recitation of “a guiding member” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation guiding member is further defined within the present application as a component which may comprise partitioning walls. Therefore, “a guiding member” is being interpreted under 112(f) and further understood as being a partition wall or the equivalence thereof. 

“Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1; the limitation(s), “a humidification and dehumidification device with no water supply installed on one side of the supply air duct” is unclear. The limitation of “a humidification and dehumidification device with no water supply installed on one side of the supply air duct” is confusing as it is unclear whether the humidification and dehumidification device is installed with no water supply or if the humidification and dehumidification device is disposed in a system wherein there is no water supply installed on one side of the supply air duct and in part renders the scope of the claim indefinite. The device is further disclosed in the specifications as a humidification and dehumidification device with no water supply which may further include a rotor with the adsorbent coated on the surface that rotates in a certain direction, the rotor including a first portion located inside the supply air duct and a second portion located outside the supply air duct, wherein the first and second portions vary in position as the rotor rotates [0011]. In order to provide clarity, the claim limitation could read “the humidification and dehumidification device with no water supply [[is/being]] installed on one side of the supply air duct”. For the purposes of examination, the limitation is being interpreted as a humidification and dehumidification device, wherein there is no water supply installed on the humidification and dehumidification device or the equivalence thereof. 
In re claims 2-10; included due to their dependency upon a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US4014380A), and further in view of Lee (US10948202B2).
In re claim 1, Rush discloses a gas furnace (“The heat input to the second heat source, the gas burner”; [0040]) comprising:
a burner in which a mixture of air and fuel gas burns (“The second heater or high-temperature heater means conveniently can be an open flame burner.”; [0029]);
a heat exchanger through which a combustion gas produced by the combustion of the mixture flows (“The second heater or high-temperature heater means conveniently can be an open flame burner or it can be another heat exchange coil within which a heat transfer fluid is circulated at a relatively high temperature so that the portion of air stream passing over this heat exchange coil can be heated to the necessary final regeneration temperature.”; [0029]);
a duct comprising a room air duct through which air coming from a room passes (“room air in”; FIG.2) and a supply air duct through which air supplied to the room passes (“conditioned air to room”; FIG.2);
a blower that induces a flow of the room air supplied as the supply air to the room through the heat exchanger (“Not shown in the figures is a suitable fan means to move both the treatment air stream and the regenerative air stream through the apparatus.”; [0030]); and
a humidification and dehumidification device (drying wheel [FIG.2]) with no water supply installed on one side of the supply air duct (conditioned air to room [FIG.2]), for adjusting the amount of moisture contained in the supply air using a wheel of hydroscopic material. (“The present invention is directed to an air conditioning process which can be operated both in a cooling mode and in a heating mode. An air conditioning apparatus for use in the process of this invention comprises an enclosure which defines an incoming air passageway for air to be treated and a separate regenerative air passageway, means for passing an air stream through each of these passageways, a sensible heat exchanger means within the enclosure and adapted for transfer of thermal energy from one passageway to the other passageway, and desiccant means for transfer of moisture from the air treatment passageway to the regenerative passageway spaced toward the exhaust to the ambient atmosphere of the regenerative air stream. In such apparatus and methods on air stream to be conditioned passes through an air-permeable drying wheel of a hygroscopic material which absorbs moisture from the air substantially adiabatically. The hygroscopic material of the drying wheel is cyclically regenerated by a regenerative air stream.” [0014; FIG.2].)

Rush lacks:
a humidification and dehumidification device with no water supply installed on one side of the supply air duct, for adjusting the amount of moisture contained in the supply air by an adsorbent coated on the surface.

Regarding the limitation, “…by an adsorbent coated on the surface”:
Lee (US10948202B2) discloses in a similar invention, regarding air conditioner control methods, a consideration for a surface of the adsorbing material may be coated with a desiccant polymer [0093].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a humidification and dehumidification device to comprising an adsorbent coated on the surface, as taught by Lee. 
One of ordinary skill in the art would recognize the benefits of this modification as the desiccant polymer is an electrolyte polymer material and can be ionized when in contact with moisture, and when the adsorbing material is in contact with moisture, bacteria is removed from the adsorbing material due to an osmotic pressure phenomenon caused by a difference in ion concentration, and thus an antibacterial effect occurs [0093].
In re claim 2, Rush discloses the gas furnace of claim 1, wherein the humidification and dehumidification device (drying wheel [FIG.2]) with no water supply further rotates in a certain direction, including a first portion located inside the supply air duct (air treatment passageway; [FIG.2]) and a second portion located outside the supply air duct (regenerative passageway; [FIG.2]), and wherein the first and second portions vary in position as the device rotates (“The drying wheel rotates in the direction shown”; [0019] [FIG.2]).

Rush lacks:
wherein the humidification and dehumidification device with no water supply further comprises a rotor with the adsorbent coated on the surface that rotates in a certain direction, the rotor comprising a first portion located inside the supply air duct and a second portion located outside the supply air duct, wherein the first and second portions vary in position as the rotor rotates.

Regarding the limitation, “…further comprises a rotor with the adsorbent coated on the surface that rotates in a certain direction, the rotor comprising a first portion located inside the supply air duct and a second portion located outside the supply air duct, wherein the first and second portions vary in position as the rotor rotates”; Lee (US10948202B2) discloses in a similar invention, regarding air conditioner control methods, a consideration for a system comprising a dehumidifying rotor 200, wherein one portion of the rotor 200 is installed on one side of a supply air duct (first region 210) and a section portion disposed outside the supply air duct (second region 220) separated by partition 450 [FIG.4], and a control unit 10 which may adjust indoor humidity by changing the number of rotations of the dehumidifying rotor 200 according to the indoor humidity. That is, in a case in which an indoor area is dehumidified, an amount of dehumidification of the dehumidifying rotor 200 is increased when the number of rotations of the dehumidifying rotor 200 is increased, and an amount of dehumidification thereof is decreased when the number of rotations of the dehumidifying rotor 200 is decreased, and thus an amount of dehumidification may be adjusted [0094]. Lee further discloses that the rotor 200 comprises a surface of adsorbing material which may be coated with a desiccant polymer [0093].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a rotor with the adsorbent coated on the surface that rotates in a certain direction, the rotor comprising a first portion located  inside the supply air duct and a second portion located outside the supply air duct, wherein the first and second portions vary in position as the rotor rotates, as taught by Lee. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a dehumidifying /humidifying system comprising a rotor coated with an adsorbent material able to control humidity through rotating between two separate air flows. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US4014380A) and Lee (US10948202B2), as applied to claim 2 above and further in view of Masuda (US20210381703A1).
In re claim 3, Rush lacks the gas furnace of claim 2, wherein the humidification and dehumidification device with no water supply further comprises 
a casing that accommodates the second portion therein and has a first air-through hole and a second air-through hole formed therein, 
with a flow path of air passing through the second portion between the first and second air-through holes.
Regarding the limitation; Masuda (US20210381703A1) discloses in a similar invention, regarding low-humidity air supply devices, a consideration for a housing 72 that accommodates an adsorbent 71 [0034]. The housing 72 (casing) supports the adsorbent 71 such that the adsorbent 71 can be rotated counterclockwise and includes a rib 74 that divides the opening 73 into at least three portions [0036]. In addition, the adsorbent 71 faces any of the first region 731 to the third region 732 in accordance with the angle of rotation. A portion of the adsorbent 71 where the adsorbent 71 faces the first region 731 is the dehumidification region 711 where dehumidification with respect to the air AR2-1 is performed. At a portion of the adsorbent 71 where the adsorbent 71 faces the second region 733, air AR5 obtained through a heating operation performed by the second heating unit 10B passes through a restoring region 713 so that moisture in the adsorbent 71 is evaporated and a dehumidification function of the adsorbent 71 is restored. A portion of the adsorbent 71 where the adsorbent 71 faces the third region 732 is a precooling region 712 through which the air AR2-2 passes so that the adsorbent 71 is cooled [0037; FIG.6]. Both of the air AR2-1 and the air AR2-2 pass through the dehumidification unit 7. In addition, the air AR2-1 is dehumidified. On the other hand, the air AR2-2 is used to maintain a dehumidification function of the dehumidification unit 7. It should be noted where dehumidification with respect to the air in AR2-1 is performed, or for the general purposes of treating any disclosed airflow it is understood that, there is a first and second air-through hole by which air AR2-1 passes as indicated by the flow direction marker of FIG.6 (i.e. AR2-1, AR2-2, AR5) [0033].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a casing that accommodates the second portion therein and has a first air-through hole and a second air-through hole formed therein, with a flow path of air passing through the second portion between the first and second air-through holes, as taught by Masuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a housing around the rotor to support operations by allowing air to flow through the device and further providing structural integrity while preventing exterior interference from other components, debris, or environmental conditions.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US4014380A), Lee (US10948202B2) and Masuda (US20210381703A1), as applied to claim 3 above and further in view of Richardson (US 20150298050 A1).
In re claim 4, Rush lacks the gas furnace of claim 3, wherein the humidification and dehumidification device with no water supply further comprises:
a rotary motor that is electrically driven;
a pinion connected to a rotating shaft of the rotary motor; and
a gear member including gear teeth meshing with the pinion, with one side being attached to the rotor.
Regarding the limitation, “…rotary motor that is electrically driven”; Richardson (US 20150298050 A1) discloses in a similar invention, regarding rotary regenerative scrubbers with pinion gear drive arrangements, a consideration for an embodiment wherein, the pinion gear and spur gear drive arrangement may include a spur gear extending circumferentially about an exterior surface of the rotor assembly, a drive motor mounted to the housing, the rotor having a drive shaft into the chamber, and a pinion gear mounted to a distal end of the drive shaft and engaging the spur gear in intermeshing drive relationship. The spur gear may be formed integrally with a rotor of the rotor assembly. The drive motor may be a DC brushless motor (rotary motor that is electrically driven) [0005]. Richardson further discloses, the drive motor 84 may be any suitable motor. In an embodiment, the motor 84 may be a DC brushless motor. In an embodiment of the rotary regenerative scrubber 10, the motor 84 may be a 12-volt or a 24-volt DC, 50 rpm DC brushless motor [0022]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include wherein a rotary motor is electrically driven, as taught by Richardson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an effective means for driving a rotary system by providing an electrical motor to actuate components.  
Regarding the limitation, “…a pinion connected to a rotating shaft of the rotary motor”; Richardson (US 20150298050 A1) discloses in a similar invention, regarding rotary regenerative scrubbers with pinion gear drive arrangements, a consideration for a rotary regenerative scrubber as recited wherein the pinion gear and spur gear drive arrangement comprises: a spur gear extending circumferentially about an exterior surface of the rotor assembly; a drive motor mounted to the housing, the rotor having a drive shaft into the chamber; and a pinion gear mounted to a distal end of the drive shaft, the pinion gear engaging the spur gear in intermeshing drive relationship [Claim2].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include wherein a pinion is connected to a rotating shaft of a rotary motor, as taught by Richardson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would an effective means for providing driving power to actuate drive arrangements. 
Regarding the limitation, “…a gear member including gear teeth meshing with the pinion, with one side being attached to the rotor”; Richardson (US 20150298050 A1) discloses in a similar invention, regarding rotary regenerative scrubbers with pinion gear drive arrangements, a consideration for the pinion gear 88 engages the spur gear 90 with the teeth of the pinion gear and the teeth of the spur gear in an intermeshing relationship whereby rotation of the pinion gear 88 drives the spur gear 90 thereby causing rotation of the rotor assembly 20. The pinion gear 88 has a first plurality of teeth and the spur gear 90 has a second plurality of teeth, the second plurality of teeth being greater in number than the first plurality of teeth. The drive motor 84 is mounted upon the outer surface of the base of the second housing section 50 with the drive shaft 86 penetrating through the base of the second housing section 50 and extending into the chamber 25 [0021, Claim2]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a gear member including gear teeth meshing with the pinion, with one side being attached to the rotor, as taught by Richardson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would an effective means for enabling a systems drive arrangement, such as an actuating rotor, by utilizing components such as gears and pinions.  
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US4014380A), Lee (US10948202B2), Masuda (US20210381703A1) and Richardson (US 20150298050 A1), as applied to claim 4 above and further in view of Kitchener (US20170036160A1).
In re claim 5, Rush lacks the gas furnace of claim 4, wherein the humidification and dehumidification device with no water supply further comprises a cover interposed between the rotor and the casing to surround the outer side of the rotor.
Regarding the limitation; Kitchener (US20170036160A1) discloses in a similar invention, regarding rotary adsorbent dryers, a consideration for a rotary adsorbent dryer 22 comprises a fixed and stationary outer casing 42 having an annular outer wall 43 and spaced stationary end walls provided by opposed end caps 44, 45. Conveniently, each of the end caps 44, 45 is fixed and sealed to a respective one of the ends of the annular outer wall 43. The end caps 44, 45 may be secured by any suitable means to the annular outer wall 43 [0091; FIG.4-6].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a cover interposed between the rotor and the casing to surround the outer side of the rotor, as taught by Kitchener. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an additional layer of integrity for a humidification and dehumidification device by providing structural integrity during rotation while further preventing exterior interference from common debris and environmental conditions. 
In re claim 6, Rush lacks the gas furnace of claim 5, wherein the pinion and the gear member mesh with each other through a coupling slot formed on one side of the cover.
Regarding the limitation; Kitchener (US20170036160A1) discloses in a similar invention, regarding rotary adsorbent dryers, a consideration for a coupling slot as shown in FIG. 6 which illustrates schematically parts of the dryer 22 in perspective view with the drive mechanism 103 for the pawl 97 mounted to an outer surface of the outer wall 43. The pawl 97 extends through an opening 104 (“coupling slot”) in the outer wall 43 and is sealed in a ratchet pawl housing part 105 that is shown open for the sake of clarity in FIG. 6. It will of course be recognized by those skilled in the art that other physical constructions of the ratchet drive arrangement and actuator are also possible [0094]. Kitchener further discloses a consideration for using a pinion and gear configuration for alternative drive arrangements, as seen in FIG.5; it should be noted that the coupling slot 104 could be adapted to allow for many types of drive arrangements, such as a pinion and a gear member, to mesh through opening 104 of the outer covering 42 (“Alternatively, the drive arrangement D might be a ratchet drive means as shown in FIGS. 5 and 6. Other drive arrangements might also be used including a ring gear on the outer surface 56 of the rotor 54 driven by a pinion gear also driven by a motor M and suitable gear train 63.; [0091; FIG.4-6]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include wherein the pinion and the gear member mesh with each other through a coupling slot formed on one side of the cover, as taught by Kitchener. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an opening on the outside of a rotor cover which would enable the interaction of mechanical parts in actuating driving mechanics of the system. 
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US4014380A), Lee (US10948202B2), Kitchener (US20170036160A1) and Richardson (US 20150298050 A1), as applied to claim 5 above and further in view of Masuda (US20210381703A1).
In re claim 7, Rush lacks the gas furnace of claim 5, wherein the humidification and dehumidification device with no water supply further comprises a guiding member placed on one side of the rotor, for separating the first and second portions and blocking the air introduced into the first portion from entering the second portion and the air introduced into the second portion from entering the first portion.
Regarding the limitation; Masuda (US20210381703A1) discloses in a similar invention, regarding low-humidity air supply devices, a consideration for a housing 72 that accommodates an adsorbent 71 [0034]. The housing 72 supports the adsorbent 71 such that the adsorbent 71 can be rotated counterclockwise and includes a rib 74 that divides the opening portion 73 into three regions. The regions of the opening portion 73 divided by the rib 74 will be referred to as a “first region 731” (first portion lower half), a “second region 733”, and a “third region 732” (733 and 732 constitute a second portion upper half) in counterclockwise order from a lower region in FIG. 6 [0036]. Furthermore, it should be understood that the horizontal portion of rib 74 prevents air introduced into one region (lower portion) from entering another region (upper portion) and vice versa. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a guiding  member placed on one side of the rotor, for separating the first and second portions and blocking the air introduced into the first portion from entering the second portion and the air introduced into the second portion from entering the first portion, as taught by Masuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide structure for operably separating two air flow paths within the casing of the dehumidification and humidification device. 
In re claim 8, Rush lacks the gas furnace of claim 7, wherein the guiding member further comprises an upper guiding member and a lower guiding member disposed on the topside and underside of the rotor, respectively, the upper guiding member and lower guiding member being firmly attached to adjacent inside surfaces of the casing, respectively.
Regarding the limitation; Masuda (US20210381703A1) discloses in a similar invention, regarding low-humidity air supply devices, a consideration for a housing 72 that accommodates an adsorbent 71 [0034; FIG.6]. The housing 42 further comprises an upper guiding member (rib 74) firming attached to the inside of the casing. 
As discussed in MPEP § 2144.04, in re Harza, the court upheld that even though the reference did not disclose a plurality of parts, the mere duplication of parts which achieve essentially the same function has been recognized as an obvious mechanical expedient and therefore has no patentable weight or significance unless a new and unexpected result is produced. As such; while Masuda discloses an upper guiding member wherein the housing 42 comprises a single rib 74 attached to the inside of a casing, it would be obvious to one of ordinary skill in the art at the time of filing to duplicate rib 74 in order to provide a lower guiding member firmly attached to adjacent inside surfaces within the housing 72. One of ordinary skill in the art would have duplicate the particular of the housing rib 74 so as to achieve among others the benefits of providing an addition “lower” guiding member which would establish additional segregated air flow paths ways, by separating the lower half into two sections, within the housing and increase structural integrity by providing additional interior cross supports. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include an upper guiding member and a lower guiding member disposed on the topside and underside of the rotor, respectively, the upper guiding member and lower guiding member being firmly attached to adjacent inside surfaces of the casing, respectively, as taught by Masuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an addition “lower” guiding member which would establish additional segregated air flow paths ways for treatment within the housing and also increase structural integrity by providing additional interior cross supports.	
In re claim 9, Rush lacks the gas furnace of claim 7, wherein the guiding member is attached to an inside surface of the cover, and further comprises a first partition wall separating the first and second portions, a second partition wall separating the first portion into at least two parts, and a third partition wall separating the second portion into at least two parts.
Regarding the limitation; Masuda (US20210381703A1) discloses in a similar invention, regarding low-humidity air supply devices, a consideration for a housing 72 that accommodates an adsorbent 71 [0034]. The housing 42 further comprises a rib 74 inside of the casing which divides the interior into two portions horizontally (first partition wall) and further extends upwards in a vertical direction to create section 712 and 713 (second partition wall). It should be noted that the duplication of parts disclosed in re claim 8 provides wherein; the system further comprises, a lower guiding member (duplication rib 74). 
It should be noted that one of ordinary skill in the art at the time the instant application was filed would understand that by providing a lower guiding member the vertical partition wall of rib 74 would be duplicated into the second portion; wherein, the vertical wall of duplicated rib 74 extends in the downward direction (third partition wall) and would serve to further separate the second portion into at least two parts. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include a first partition wall separating the first and second portions, a second partition wall separating the first portion into at least two parts, and a third partition wall separating the second portion into at least two parts, as taught by Masuda.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide three partition walls used to establish additional segregated air flow paths ways for treatment within the housing and further improves structural integrity by providing additional interior cross supports.	
In re claim 10, Rush lacks the gas furnace of claim 9, wherein the first and second air-through holes correspond in position to the at least two parts separated by the third partition wall.
Regarding the limitation; Masuda (US20210381703A1) discloses in a similar invention, regarding low-humidity air supply devices, a consideration for a housing 72 that accommodates an adsorbent 71 [0034]. The housing 42 further comprises a rib 74. It should be noted that the duplication of parts disclosed in re claim 8 provides wherein; the system further comprises, a lower guiding member as discussed in re claim 9 (duplication rib 74; third partition wall). Masuda further discloses both of the air AR2-1 and the air AR2-2 pass through the dehumidification unit 7. In addition, the air AR2-1 is dehumidified. On the other hand, the air AR2-2 is used to maintain a dehumidification function of the dehumidification unit 7 [0033; FIG.6]. One of ordinary skill in the art at the time the instant application was filed would appreciate that airflow paths AR2-2 and AR2-1 pass through the portions separated by partition walls wherein there is at least a first and second air-through hole corresponding in position to the at least two parts separated by the third partition wall, as discussed in re claims 8 and 9.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Rush to include wherein the first and second air-through holes correspond in position to the at least two parts separated by the third partition wall, as taught by Masuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an air-flow which passes through a section of the humidification and dehumidification to be treated, separated from and preventing the interference of alternative air-flow passageways.  
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763